 
 
Exhibit 10.1
 
 


RALCORP HOLDINGS, INC.
AMENDED AND RESTATED
2002 INCENTIVE STOCK PLAN


 

 
Section I.   General Provisions


A.  Purpose of Plan


The purpose of the Amended and Restated 2002 Ralcorp Incentive Stock Plan (the
"Plan") is to enhance the profitability and value of the Company for the benefit
of its shareholders by providing for stock options and other stock awards to
attract, retain and motivate directors, officers and other key employees who
make important contributions to the success of the Company.


B.  Definitions of Terms as Used in the Plan



 
1.
"Affiliate" means any subsidiary, whether directly or indirectly owned, or
parent of the Company, or any other entity designated by the Committee.




 
2.
"Award" means a Stock Option granted under Section II of the Plan or Other Stock
Award granted under Section III of the Plan.



3.  "Board" means the Board of Directors of Ralcorp Holdings, Inc.



 
4.
"Committee" means the Nominating and Compensation Committee of the Board of
Directors of the Company or any successor committee the Board of Directors may
designate to administer the Plan.



5.  "Company" means Ralcorp Holdings, Inc.


6.  "Employee" means any person who is employed by the Company or an Affiliate.



 
7.
"Fair Market Value" of any class or series of Stock means the fair and
reasonable value thereof as determined by the Committee according to prices in
trades as reported on the New York Stock Exchange-Composite Transactions. If
there are no prices so reported or if, in the opinion of the Committee, such
reported prices do not represent the fair and reasonable value of the Stock,
then the Committee shall determine Fair Market Value by any means it deems
reasonable under the circumstances.




 
8.
"Stock" means the Ralcorp Common Stock $.01 par value or any other authorized
class or series of common stock or any such other security outstanding upon the
reclassification of any of such classes or series of common stock, including,
without limitation, any stock split-up, stock dividend, creation of targeted
stock, spin-off or other distributions of stock in respect of stock, or any
reverse stock split-up, or recapitalization of the Company or any merger or
consolidation of the Company with any Affiliate.



C.  Scope of Plan and Eligibility


Any Employee or director selected by the Board or Committee shall be eligible
for any Award contemplated under the Plan.
 
 
 

 



 
 
 
 
 
 

 


D.  Authorization and Reservation


The shares of Stock for which Awards may be granted under the Plan shall be
subject to the following:



(a)  
the shares of Stock with respect to which Awards may be made under the Plan
shall be shares currently authorized but unissued or currently held or
subsequently acquired by the Company as treasury shares, including shares
purchased in the open market or in private transactions;




(b)  
subject to the following provisions of Paragraph D, the maximum number of shares
of stock that may be delivered to participants and their beneficiaries under the
Plan shall be equal to the sum of:



(i) 1,500,000 shares of Stock; (ii) any shares of Stock available for future
awards under any prior plan of the Company (the "Prior Plan") as of the
effective date of this Plan; and (iii) any shares of Stock that are forfeited,
expire or are canceled without delivery of shares of Stock or which result in
the forfeiture of shares of Stock back to the Company under the Plan or the
Prior Plan;



(c)  
to the extent any shares of Stock covered by an Award are not delivered to an
Award recipient or beneficiary because the Award is forfeited or canceled or the
shares of Stock are not delivered because the shares are used to satisfy the
applicable tax withholding obligation, such shares shall not be deemed to have
been delivered for purpose of determining the maximum number of shares of Stock
available for delivery of the Plan;




(d)  
if the exercise price of any Stock Option granted under the Plan or all Prior
Plans is satisfied by tendering shares of Stock to the Company, only the number
of shares of Stock issued net of the shares of Stock tendered shall be deemed
delivered for purposes of determining the maximum number of shares of Stock
available under the Plan; and




(e)  
the total number of shares of Stock that may be issued to any one participant
during the term of Plan shall not exceed 1,000,000 shares of Stock.



E.            Administration of the Plan



 
1.
The Committee shall administer the Plan and, in connection therewith, it shall
have full power to grant Awards, construe and interpret the Plan, establish
rules and regulations and perform all other acts it believes reasonable and
proper, including the power to delegate responsibility to others to assist it in
administering the Plan.




 
2.
The Committee shall include three or more members of the Board of the Company.
Its members shall be appointed by and serve at the pleasure of the Board.




 
3.
The determination of those eligible to receive Awards, and the amount and type
of each Award shall rest in the sole discretion of the Committee or the Board,
subject to the provisions of the Plan.



Section II.   Stock Options


A.  Description


The Committee or the Board may grant options with respect to any class or series
of Stock ("Stock Options") that qualify as "Incentive Stock Options" under
Section 422A of the Internal Revenue Code of 1986, as amended, and it may grant
Stock Options that do not so qualify.
 
 
 
 



 
 
 
 
 
 

 


B.  Terms and Conditions



 
1.
Each Stock Option shall be set forth in a written agreement containing such
terms and conditions as the Committee or the Board may determine, subject to the
provisions of the Plan.




 
2.
Except as set forth below in this paragraph, the purchase price of any shares
exercised under any Stock Option must be paid in full upon such exercise. The
payment shall be made in such form, which may be cash or Stock, as the Committee
or the Board may determine. The Committee may permit a participant to pay the
exercise price upon the exercise of a Stock Option by irrevocably authorizing a
third party to sell shares of Stock (or a sufficient portion of shares) acquired
upon exercise of the Stock Option and remit to the Company a sufficient portion
of the sale proceeds to pay the entire exercise price and any tax withholding
resulting from such exercise.




 
3.
No Incentive Stock Option may be exercised after the expiration of ten (10)
years from the date such option is granted.




 
4.
The exercise price of each Stock Option shall be established by the Committee or
shall be determined by a method established by the Committee at the time the
Stock Option is granted. The exercise price shall not be less than 100% of the
Fair Market Value of a share of Stock on the date of grant of the Award;
provided, however, that if the Award is granted in connection with the
recipient’s hiring, promotion or similar event, the Stock Option exercise price
may not be less than the Fair Market Value of the Stock on the date on which the
recipient is hired or promoted (or similar event) if the grant of the Stock
Option occurs not more than 180 days after the date of such hiring, promotion or
other event.




 
5.
In the case of an Incentive Stock Option, the aggregate Fair Market Value
(determined as of the time the Stock Option is granted) of the appropriate class
or series of Stock with respect to which Stock Options are exercisable for the
first time by any Employee during any calendar year (under all such plans of his
employer corporation and its parent and subsidiary corporations) shall not
exceed $100,000.



Section III.   Other Stock Awards


In addition to Stock Options, the Committee or the Board may grant Other Stock
Awards payable in any class or series of Stock upon such terms and conditions as
the Committee or the Board may determine, subject to the provisions of the Plan.
Other Stock Awards may include, but are not limited to, the following types of
Awards:



 
1.
Restricted Stock Awards. The Committee or the Board may grant Restricted Stock
Awards, each of which consists of a grant of shares of any class or series of
Stock subject to terms and conditions determined by the Committee or the Board
in each entity’s discretion, subject to the provisions of the Plan. Such terms
and conditions shall be set forth in written agreements. The shares of Stock
granted will be restricted and may not be sold, pledged, transferred or
otherwise disposed of until the lapse or release of restrictions in accordance
with the terms of the agreement and the Plan. Prior to the lapse or release of
restrictions, all shares of Stock are subject to forfeiture in accordance with
Section IV of the Plan. Shares of Stock issued pursuant to a Restricted Stock
Award can be issued for no monetary consideration. No more than 500,000 shares
of Stock available for Awards may be used for the grant of Restricted Stock



 
 
 

 

 
 
 
 
 
 
 

 

 
2.
Stock Related Deferred Compensation. The Committee or the Board may, in its
discretion, permit the deferral of payment of an Employee's cash bonus or other
cash compensation in the form of either cash or any class or series of Stock (or
Stock equivalents, each corresponding to a share of such Stock) under such terms
and conditions as the Committee or the Board may prescribe. Payment of such
compensation may be deferred for such period or until the occurrence of such
event as the Committee or the Board may determine. All deferrals made in any
class or series of Stock (or Stock equivalents) shall be paid on distribution in
Stock.. If a deferral is permitted in the form of Stock or Stock equivalents,
the number of shares of Stock or number of Stock equivalents deferred will be
determined by dividing the amount of the Employee's bonus or other cash
compensation being deferred by the closing price of the appropriate class or
series of Stock, as reported by the New York Stock Exchange-Composite
Transactions, on the date in question. Deferrals in any class or series of Stock
or Stock equivalents cannot be transferred into other investment options.
Additional rights or restrictions may apply in the event of a change in control
of the Company.



Section IV.   Forfeiture of Awards



 
A.
The Committee or the Board may include in any Award any conditions of forfeiture
it may deem appropriate. The Committee or the Board also, after taking into
account the relevant circumstances, may waive any condition of forfeiture stated
in any Award contract.




 
B.
In the event of forfeiture, the recipient shall lose all rights in and to the
Award. Except in the case of Restricted Stock Awards as to which the
restrictions have not lapsed, this provision, however, shall not be invoked to
force any recipient to return any Stock already received under an Award.




 
C.
Such determinations as may be necessary for application of this section,
including any grant of authority to others to make determinations under this
section, shall be at the sole discretion of the Committee or the Board, and its
determinations shall be conclusive.



Section V.   Death of Awardee


Upon the death of an Award recipient, the following rules apply:



 
A.
A Stock Option, to the extent exercisable on the date of his death, may be
exercised at any time within six (6) months, or such longer period not exceeding
three years as the Committee or the Board may determine, after the recipient's
death, but not after the expiration of the term of the Stock Option, by the
recipient's designated beneficiary or personal representative or the person or
persons entitled thereto by will or in accordance with the laws of descent and
distribution.




 
B.
In the case of any Other Stock Award, the Stock due shall be determined as of
the date of the recipient's death, and the Company shall issue the appropriate
number of shares of the appropriate class or series of Stock. The issuance of
shares of such Stock shall be made to recipient's designated beneficiary or
personal representative or the person or persons entitled thereto by will or in
accordance with the laws of descent and distribution.



 
 
 

 

 
 
 
 
 
 

 

 
C.
An Award recipient may file with the Committee a written designation of a
beneficiary or beneficiaries (subject to such limitations as to the classes and
number of beneficiaries and contingent beneficiaries as the Committee and the
Board may from time to time prescribe) to exercise, in the event of the death of
the recipient, a Stock Option, or to receive, in such event, any Other Stock
Awards. The Committee and the Board reserve the right to review and approve
beneficiary designations. A recipient may from time to time revoke or change any
such designation or beneficiary and any designation of beneficiary under the
Plan shall be controlling over any other disposition, testamentary or otherwise;
provided, however, that if the Committee or the Board shall be in doubt as to
the right of any such beneficiary to exercise any Stock Option or to receive any
Other Stock Award, the Committee or the Board, as the case may be, may determine
to recognize only an exercise by the legal representative of the recipient, in
which case the Company and the Committee and the Board and the members thereof
shall not be under any further liability to anyone.



Section VI.   Other Governing Provisions


A.  Transferability


Except as otherwise noted herein, no Award shall be transferable other than by
beneficiary designation, will or the laws of descent and distribution, and any
right granted under an Award may be exercised during the lifetime of the holder
thereof only by him or by his guardian or legal representative.


B.  Rights as a Shareholder


A recipient of an Award shall, unless the terms of the Award provide otherwise,
have no rights as a shareholder, with respect to any Stock Options or shares
which may be issued in connection with the Award until the issuance of a Stock
certificate for such shares, and no adjustment other than as stated herein shall
be made for dividends or other rights for which the record date is prior to the
issuance of such Stock certificate.


C.  General Conditions of Awards


No director, Employee or other person shall have any right with respect to this
Plan, the shares reserved or in any Award, contingent or otherwise, until
written evidence of the Award shall have been delivered to the recipient and all
the terms, conditions and provisions of the Plan applicable to such recipient
have been met.


D.  Reservation of Rights of Company


The selection of an Employee for any Award shall not give such person any right
to continue as an Employee and the right to discharge any Employee is
specifically reserved.


E.  Acceleration


The Committee or the Board may, in its sole discretion, accelerate the date of
exercise of any Award.


F.  Adjustments


In the event of any stock split, reverse stock split, stock dividend,
recapitalization, combination of shares, reclassification of shares, spin-off or
other similar change in capitalization or event, or any distribution to holders
of Common Stock other than an ordinary cash dividend, (i) the number and class
of securities available under this Plan, (ii) the sub-limit set forth in Section
III(1), (iii) the number and class of securities and exercise price per share
subject to each outstanding Option (under the Plan or the Prior Plan) and (iv)
the terms of each other outstanding stock-based Award shall be appropriately
adjusted by the Company (or substituted Awards may be made, if applicable) to
the extent the Board shall determine, in good faith, that such an adjustment (or
substitution) is appropriate.
 
 
 

 

 
 
 
 
 
 

 
G.  Withholding of Taxes


The Company shall deduct from any payment, or otherwise collect from the
recipient, any taxes required to be withheld by federal, state or local
governments in connection with any Award. The recipient may elect, subject to
approval by the Committee or the Board, to have shares withheld by the Company
in satisfaction of such taxes, or to deliver other shares of Stock owned by the
recipient in satisfaction of such taxes. The number of shares to be withheld or
delivered shall be calculated by reference to the Fair Market Value of the
appropriate class or series of Stock on the date that such taxes are determined.


H.  No Warranty of Tax Effect


Except as may be contained in the terms of any Award, no opinion is expressed
nor warranties made as to the effect for federal, state, or local tax purposes
of any Award.


I.  Amendment of Plan


The Board may, from time to time, amend, suspend or terminate the Plan in whole
or in part, and if terminated may reinstate any or all of the provisions of the
Plan, except that no amendment, suspension or termination may (i) apply to the
terms of any Award (contingent or otherwise) granted prior to the effective date
of such amendment, suspension or termination without the recipient's consent or
(ii) increase the shares of Stock available for Awards.


J.  Construction of Plan


The place of administration of the Plan shall be in the State of Missouri, and
the validity, construction, interpretation, administration and effect of the
Plan and of its rules and regulations, and rights relating to the Plan, shall be
determined solely in accordance with the laws of the State of Missouri.


K.  Elections of Corporate Officers


Notwithstanding anything to the contrary stated herein, any election or other
action with respect to an Award of a recipient subject to Section 16 of the
Securities Exchange Act of 1934 will be null and void if any such election or
other action would cause said recipient to be subject to short-swing profit
recovery under Section 16.


Section VII.   Effective Date and Term


This Plan shall be effective upon adoption by the shareholders of the Company.
The Plan shall continue in effect until January 31, 2012, when it shall
terminate. Upon termination, any balances in the share reserve shall be
canceled, and no Awards shall be granted under the Plan thereafter. The Plan
shall continue in effect, however, insofar as is necessary to complete all of
the Company's obligations under outstanding Awards to conclude the
administration of the Plan.



 